Name: Commission Implementing Regulation (EU) 2016/99 of 16 October 2015 laying down implementing technical standards with regard to determining the operational functioning of the colleges of supervisors according to Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance)
 Type: Implementing Regulation
 Subject Matter: free movement of capital;  trade policy;  budget;  information and information processing;  financial institutions and credit;  EU institutions and European civil service
 Date Published: nan

 28.1.2016 EN Official Journal of the European Union L 21/21 COMMISSION IMPLEMENTING REGULATION (EU) 2016/99 of 16 October 2015 laying down implementing technical standards with regard to determining the operational functioning of the colleges of supervisors according to Directive 2013/36/EU of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2013/36/EU of the European Parliament and of the Council of 26 June 2013 on access to the activity of credit institutions and the prudential supervision of credit institutions and investment firms, amending Directive 2002/87/EC and repealing Directives 2006/48/EC and 2006/49/EC (1), and in particular Articles 51(5) and 116(5) thereof, Whereas: (1) The process of establishing and updating the mapping of the group entities in the Union and third countries should be led by the consolidating supervisor who should ensure that potential college members have the possibility to comment and provide their contribution to this exercise in order to ensure that all group entities are efficiently identified and the mapping reflects accurate and up-to-date information on the entities, including branches of the group. In order to facilitate the performance of the mapping exercise, to ensure that all necessary information is gathered and reflected in the mapping of the group of institutions, and to reduce compliance costs both for the consolidating supervisor or the competent authorities of the home Member State and other members of the college, the mapping should be performed by using a common template. (2) When the consolidating supervisor intends to invite competent authorities of host Member States where non-significant branches are established, third country supervisory authorities, and other relevant authorities to participate in the college as observers, it needs to ensure that the members of the college are informed in advance of that intention and are allowed appropriate time in order to assess, agree on or object to this proposal. For ensuring that the process is managed in an appropriate manner, the consolidating supervisor should first invite the authorities eligible for becoming members of the college, and then it should proceed with invitations to potential observers of the college. (3) Before accepting an invitation addressed by the consolidating supervisor to potential observers of the college, those potential observers should become aware of the terms of their participation as agreed by the consolidating supervisor and the members of the college. The consolidating supervisor should be required to include the terms of the observer participation in the written coordination and cooperation arrangements of the college. (4) The process of concluding and amending the written coordination and cooperation arrangements should be led by the consolidating supervisor who should ensure that college members have the possibility to comment and provide their input to the proposed arrangements, including the terms of observer participation. In order to ensure that the arrangements concluded by supervisory colleges are consistent, in terms of structure and provisions covered, while at the same time they allow for appropriate flexibility for including college-specific arrangements and agreements, they should be developed following a common template. (5) While organising consultation with college members on various operational aspects of college work, the consolidating supervisor should clearly communicate an appropriate deadline by when comments and views from college members are expected. (6) Recognising the various supervisory tasks that the consolidating supervisor and other members of the college need to perform and their complexity, the minimum expected frequency of college meetings should be set to once per year. (7) Given that supervisory colleges may be organised in different substructures, it is essential to safeguard that all college members are timely and appropriately informed about the discussions and decisions taken under specific substructures. (8) To safeguard the confidentiality of the information that is exchanged between the consolidating supervisor or the competent authorities of the home Member State and the members of the college, colleges of supervisors should be encouraged to use secure means of communication. (9) The efficient and effective operation of the supervisory colleges requires that college members exchange all information necessary to enable them to assess and take measures to protect the interests of depositors and investors in their Member States and to protect the financial stability within the Union. Therefore, if the consolidating supervisor considers that a particular piece of information is not of relevance for a member of the college, the consolidating supervisor should justify its decision having previously consulted with that member and providing it with all necessary elements to assess relevance. (10) When the ongoing review of the permission to use internal models reveals weaknesses in accordance with Article 101 of Directive 2013/36/EU, it is essential that the consolidating supervisor and the members of the college supervising group entities affected by these weaknesses work together in order to assess the materiality of these weaknesses and to decide on appropriate measures. Any decision on imposing capital add-ons or on revoking the approved model should be taken jointly by the consolidating supervisor and the relevant college members. (11) In order to facilitate the identification of early warning signs, potential risks and vulnerabilities for informing the group risk assessment report and liquidity risk assessment report, it is important that the consolidating supervisor and other college members agree in advance on a set of indicators to be exchanged at least on an annual basis. To ensure consistency and comparability, these indicators should be calculated on the basis of the supervisory data that competent authorities collect in accordance with Commission Implementing Regulation (EU) No 680/2014 (2). (12) The process of establishing and updating a college framework for emergency situations should be led by the consolidating supervisor or by the competent authorities of the home Member State who should ensure that college members have the possibility to comment and provide their input to the proposed framework. (13) During an emergency situation it should be ensured that efficient and effective cooperation takes place between the consolidating supervisor and all college members responsible for the supervision of group entities affected or likely to be affected by the emergency situation and that the assessment of the emergency situation, the supervisory response to the emergency situation, and the monitoring and update of this supervisory response are performed in a coordinated manner with appropriate involvement of the consolidating supervisor and all college members responsible for the supervision of group entities affected or likely to be affected by that emergency situation. In addition, all college members need to be kept informed by the consolidated supervisor on the main elements of the decisions taken or information exchanged for dealing with the emergency situation. (14) The provisions in this Regulation are closely linked to one another, since they deal with the operational functioning of the colleges of supervisors. To ensure coherence between those provisions, which should enter into force at the same time, and to facilitate a comprehensive view and compact access to them by persons subject to those obligations, it is desirable to include all the implementing technical standards required by Articles 51(5) and 116(5) of Directive 2013/36/EU in a single Regulation. (15) As the vast majority of supervisory colleges across the EU are formed in accordance with Article 116 of Directive 2013/36/EU, it appears more appropriate to first determine the operational functioning of colleges under Article 116 of Directive 2013/36/EU before determining that of colleges under Article 51 of Directive 2013/36/EU, the former appearing more as a general case, the latter as a special case. (16) This Regulation is based on the draft implementing technical standards submitted by the European Supervisory Authority (European Banking Authority) (EBA) to the Commission. (17) EBA has conducted open public consultations on the draft implementing technical standards on which this Regulation is based, analysed the potential related costs and benefits and requested the opinion of the Banking Stakeholder Group established in accordance with Article 37 of Regulation (EU) No 1093/2010 of the European Parliament and of the Council (3), HAS ADOPTED THIS REGULATION: CHAPTER 1 GENERAL PROVISIONS Article 1 Subject matter This Regulation determines the operational functioning of the college of supervisors (college) formed in accordance with Article 116 and Article 51(3) of Directive 2013/36/EU. CHAPTER 2 OPERATIONAL FUNCTIONING OF COLLEGES FORMED IN ACCORDANCE WITH ARTICLE 116 OF DIRECTIVE 2013/36/EU SECTION 1 Establishment and functioning of colleges Article 2 Establishment and update of the mapping of a group of institutions 1. The consolidating supervisor shall submit the draft mapping, prepared in accordance with Article 2 of Commission Delegated Regulation (EU) 2016/98 (4), to the authorities eligible for becoming members of the college pursuant to Article 3(1) of Delegated Regulation (EU) 2016/98 (hereinafter potential members of the college), inviting them to provide their views and indicating the appropriate deadline for the submission of these views. 2. For the purposes of finalising the mapping and without prejudice to the application of Article 51 of Directive 2013/36/EU, the consolidating supervisor shall consider any views and reservations expressed by the potential members of the college. 3. Upon finalisation, the consolidating supervisor shall communicate the mapping of the group to all potential members of the college. 4. The consolidating supervisor shall update the mapping, applying the process defined in paragraphs 1 to 3, at least on an annual basis or more frequently in case there are significant changes in the structure of the group. 5. The consolidating supervisor shall use the template in Annex I for the establishment and update of the mapping of a group of institutions. Article 3 Establishment of a college 1. To establish a college, the consolidating supervisor shall perform the following steps: (a) the consolidating supervisor shall send the invitations to the authorities referred to in Article 3(1) of Delegated Regulation (EU) 2016/98; (b) the consolidating supervisor shall notify to the members of the college who have accepted the invitation as referred to in paragraph 3 of this Article its intention to send an invitation to the competent authorities of non-significant branch to participate as observers in the college in accordance with Article 3(2) of Delegated Regulation (EU) 2016/98; (c) the consolidating supervisor shall notify to the members of the college who have accepted the invitation as referred to in paragraph 3 of this Article its intention to send an invitation to a third country supervisor authority to participate as an observer in the college in accordance with Article 3(3) of Delegated Regulation (EU) 2016/98; (d) the consolidating supervisor shall notify to the members of the college who have accepted the invitation as referred to in paragraph 3 of this Article its intention to send an invitation to any authority referred to in Article 3(4) of Delegated Regulation (EU) 2016/98 to participate as an observer in the college. For the purposes of points (b), (c) and (d) of the first subparagraph, the notification shall be accompanied by the proposal of the consolidating supervisor on the terms of the observer participation in the college to be included in the written coordination and cooperation arrangements in accordance with Article 5(c) of Delegated Regulation (EU) 2016/98. In addition, for the purposes of point (c) of the first subparagraph, the notification shall be accompanied by the opinion of the consolidating supervisor on the assessment of the equivalence of the confidentiality and professional secrecy requirements applicable to the third country supervisory authority. The notification referred to in the second subparagraph shall set an adequate deadline within which any disagreeing college member may express in writing its fully reasoned objection to any aspect of the proposal or opinion of the consolidating supervisor. 2. Upon agreement of all college members on the proposal, which shall be inferred by the consolidating supervisor if no objection has been expressed within the deadline, the consolidating supervisor shall send the invitation to the authority referred to in point (b), (c) or (d) of paragraph 1 to become an observer of the college. The invitation shall be accompanied by the terms of the observer participation as agreed by the members of the college and included in the written coordination and cooperation arrangements. 3. Authorities receiving an invitation to become members or observers shall acquire this status upon acceptance of the invitation. The authorities receiving an invitation to become observers shall also accept the terms of observer participation as notified to them by the consolidating supervisor. 4. Authorities referred to in points (b), (c) and (d) of paragraph 1 may request to become observers of a college. The relevant request shall be addressed to the consolidating supervisor. Where the consolidating supervisor decides to invite these authorities to participate in the college as observers, it shall apply the processes referred to in points (b), (c) and (d) of paragraph 1, as applicable. Article 4 Establishment and update of contact lists 1. The consolidating supervisor shall maintain and share full contact details, including out-of-hours contact details to be used during emergency situations in its communication with members and observers of the college using the template in Annex II. The contact list and emergency contact list shall be annexed to the written coordination and cooperation arrangements referred to in Article 5 of Delegated Regulation (EU) 2016/98. 2. The members of the college shall provide their contact details to the consolidating supervisor and shall inform the consolidating supervisor of any changes in those details without undue delay. 3. Any updated version of the contact list and emergency contact list shall be communicated by the consolidating supervisor to the members of the college. Article 5 Conclusion and amendment of the written coordination and cooperation arrangements 1. The consolidating supervisor shall prepare its proposal for the conclusion of written coordination and cooperation arrangements in accordance with Article 115 of Directive 2013/36/EU and Article 5 of Delegated Regulation (EU) 2016/98. 2. The consolidating supervisor shall communicate its proposal to the members of the college inviting them to provide their views and indicating the appropriate deadline for the submission of these views. 3. For the purposes of finalising the written coordination and cooperation arrangements, the consolidating supervisor shall take into account any views and reservations expressed by the members of the college and explain, if necessary, the reason for not incorporating them. 4. Upon finalisation, the consolidating supervisor shall communicate the written coordination and cooperation arrangements to the members of the college. 5. If deemed necessary by the consolidating supervisor and members of the college, the implementation of the written coordination and cooperation arrangements shall be tested by means of simulation exercises or in any other way, as appropriate. 6. The consolidating supervisor and the members of the college shall consider the need to amend the written coordination and cooperation arrangements in case of changes in any of its elements pursuant to Article 5 of Delegated Regulation (EU) 2016/98. The written coordination and cooperation arrangements shall be amended to reflect any changes in the membership of the college. Elements of the written coordination and cooperation arrangements referring to the college framework in preparation for and during emergency situations shall be reviewed by the consolidating supervisor and the members of the college on a periodical basis to be determined in these arrangements. 7. The consolidating supervisor and the members of the college shall amend the written coordination and cooperation arrangements by following the process described in paragraphs 1 to 4. 8. The consolidating supervisor shall use the template in Annex II to conclude and amend the written coordination and cooperation arrangements. Article 6 Operational aspects of college meetings and activities 1. Colleges shall convene at least one physical meeting per year. However, the consolidating supervisor with the consent of all members of the college, having taken into account the specificities of the group, may determine a different frequency of physical meetings. 2. The consolidating supervisor shall clearly establish the objectives of the college meetings. The consolidating supervisor shall ensure that those objectives are reflected in the agenda of the meetings and shall invite all members of the college to propose additional agenda items. The consolidating supervisor shall take into account any proposals on agenda items made by the members of the college and shall explain, if requested, the reason for not incorporating them. 3. The consolidating supervisor and the members of the college who are involved in a particular activity or meeting of the college, shall exchange documents and contributions to working documents well in advance to enable all participants in the college meeting to actively contribute to the discussions. SECTION 2 Planning and coordination of supervisory activities in going concern situations Article 7 General framework for the exchange of information between the consolidating supervisor, college members and observers 1. When received from a member of the college, the consolidating supervisor shall transmit the information referred to in Article 9(3) of Delegated Regulation (EU) 2016/98: (a) to the other members of the college; (b) to the observers as the consolidating supervisor deems appropriate and in accordance with the terms of their participation in the college. 2. If the consolidating supervisor deems that any information referred to in paragraph 1 is not relevant for a particular member of the college, it shall previously consult that member and provide it with key points of the information to enable that member to determine its actual relevance. 3. When the college is organised in different substructures, the consolidated supervisor shall keep all college members fully informed, in a timely manner, on the actions taken or the measures carried out in different college substructures. 4. The consolidating supervisor and the members of the college shall agree on the means for the exchange of information and shall specify this agreement in the written coordination and cooperation arrangements referred to in Article 5 of Delegated Regulation (EU) 2016/98. Article 8 Ongoing review of the permission to use internal approaches 1. Where the requirements for applying an internal approach in accordance with Article 143(1), Article 151(4) or (9), Article 283, Article 312(2), or Article 363 of Regulation (EU) No 575/2013 are no longer met by any of the institutions authorised in a Member State, including the EU parent institution, or where weaknesses have been identified in accordance with Article 101 of Directive 2013/36/EU by any relevant member of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98, the consolidating supervisor and that member of the college shall work together, in full consultation, to jointly agree on the revocation of the permission to use the approach, on the imposition of capital add-ons or on the restriction of the use of the internal model as referred to in Article 11(2)(c) and (d) of that Delegated Regulation. 2. The decision on the revocation of an approved model shall be jointly taken by the consolidating supervisor and the relevant members of the college supervising entities using the approved model and affected by the inefficiencies identified under paragraph 1. The cooperation between the consolidating supervisor and those members of the college shall follow the process set by the provisions of the Commission Implementing Regulation (EU) 2016/100 (5). 3. The decision resulting in the imposition of capital add-ons shall be taken through the capital joint decision process in accordance with Article 113(1)(a) of Directive 2013/36/EU. 4. The consolidating supervisor shall inform all other members of the college on the decisions taken pursuant to paragraph 1, where it considers that such information is likely to affect other activities of the college or is essential for the exercise of the tasks of other members of the college. Article 9 Notification of non-material extensions or changes in internal models 1. For non-material model extensions or changes that affect any of the institutions authorised in a Member State, including the EU parent undertaking, the consolidating supervisor shall inform all relevant members of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98 of those extensions or changes without delay. 2. A relevant member of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98 shall inform the consolidating supervisor of any non-material extensions or changes that affect any of the institutions under the supervisory remit of that relevant member of the college. 3. Where a relevant member of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98 has concerns regarding the classification of an extension or change as non-material, it shall communicate those concerns to the consolidating supervisor who shall disseminate this information to the other relevant members of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98. Where the consolidating supervisor has concerns regarding the classification of an extension or change as non-material, it shall communicate those concerns to all relevant members of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98. The consolidating supervisor and the relevant members of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98 shall discuss the details of those concerns for the purposes of reaching a common view on the materiality of the extension or change. 4. Where the consolidating supervisor and the relevant members of the college within the meaning of Article 11(1) of Delegated Regulation (EU) 2016/98 consider that extensions or changes to an internal model have incorrectly been classified by the institution concerned as non-material, they shall inform that institution without delay. Article 10 Exchange of information on early warnings signs, potential risks and vulnerabilities 1. The consolidating supervisor and the members of the college participating in the development of a group risk assessment report referred to in Article 113(2)(a) of Directive 2013/36/EU or a group liquidity risk assessment report referred to in Article 113(2)(b) of that Directive for the purposes of reaching joint decisions on institution-specific prudential requirements in accordance with that Article shall agree on indicators for identifying the early warning signs, potential risks and vulnerabilities referred to in Article 12 of Delegated Regulation (EU) 2016/98. These indicators shall be computed based on the information that competent authorities collect from supervised institutions in accordance with Implementing Regulation (EU) No 680/2014. The agreed indicators shall be set out in the written coordination and cooperation arrangements in accordance with Article 5(l) of Delegated Regulation (EU) 2016/98. 2. Each member of the college referred to in paragraph 1 shall communicate to the consolidating supervisor the values of the agreed indicators for the institutions under its supervisory remit, as relevant. 3. The consolidating supervisor shall disseminate the values referred to in paragraph 2 and the values of the agreed indicators for the EU parent undertaking and at consolidated level, to each member of the college referred to in paragraph 1. 4. The consolidating supervisor and the members of the college referred to in paragraph 1 shall exchange the values of the agreed indicators at least on an annual basis, or more frequently if agreed by these competent authorities. Article 11 Establishment and update of the college supervisory examination programme 1. Once the joint decisions on institution-specific prudential requirements in accordance with Article 113 of Directive 2013/36/EU have been reached, the members of the college shall provide their contribution to the consolidating supervisor for the purposes of establishing a college supervisory examination programme referred to in Article 116(1)(c) of Directive 2013/36/EU in accordance with Article 16 of Delegated Regulation (EU) 2016/98. 2. After receiving the contributions from the members of the college, the consolidating supervisor shall prepare a draft college supervisory examination programme. 3. The consolidating supervisor shall circulate the draft college supervisory examination programme to the members of the college inviting them to provide their views on the areas of joint work and indicating the appropriate deadline for the submission of these views. 4. For the purposes of completing the college supervisory examination programme, the consolidating supervisor shall take into account any views and reservations expressed by the members of the college and explain, if necessary, the reason for not incorporating them. 5. Upon completion, the consolidating supervisor shall communicate the college supervisory examination programme to the members of the college. 6. The college supervisory examination programme shall be updated at least annually, or more frequently if deemed necessary as a result of the supervisory review and evaluation process pursuant to Article 97 of Directive 2013/36/EU, or as a result of joint decisions on institution-specific prudential requirements in accordance to Article 113 of that Directive. 7. The consolidating supervisor shall update the college supervisory examination programme by following the process defined in paragraphs 1 to 5. SECTION 3 Planning and coordination of supervisory activities in preparation for and during emergency situations Article 12 Establishment and update of the college framework for emergency situations 1. The consolidating supervisor shall prepare its proposal for establishing a college framework for emergency situations in accordance with Article 17 of Delegated Regulation (EU) 2016/98. 2. The consolidating supervisor shall submit its proposal to the members of the college, inviting them to provide their views and indicating the appropriate deadline for the submission of those views. 3. The consolidating supervisor shall take into account any views and reservations expressed by the members of the college, and explain, if necessary, the reasons for not incorporating them. 4. The consolidating supervisor shall communicate the final version of the college framework for emergency situations to the members of the college. 5. The consolidating supervisor and the members of the college shall consider, at least on an annual basis, the need to update the college framework for emergency situations. 6. The consolidating supervisor and the members of the college shall update the college framework for emergency situations by following the process set out in paragraphs 1 to 4. Article 13 Exchange of information during an emergency situation 1. Where the consolidating supervisor becomes aware of an emergency situation which affects or is likely to affect an institution or a branch of the group respectively authorised or established in a Member State, the consolidating supervisor shall alert EBA and the member of the college who supervises the institution or the branch affected or likely to be affected by the emergency situation, without undue delay. 2. Where a member of the college becomes aware of an emergency situation which affects or is likely to affect an institution or a branch of the group respectively authorised or established in a Member State, the member of the college shall alert the consolidating supervisor without undue delay. 3. The consolidating supervisor shall ensure that all other members of the college are adequately informed about the main elements of the following: (a) the coordinated supervisory assessment of the emergency situation as referred to in Article 14; (b) the coordinated supervisory response as referred to in Article 15, including the actions taken or planned to be taken, and its monitoring as referred to in Article 16; (c) the early intervention measures adopted pursuant to Articles 27, 28 and 29 of Directive 2014/59/EU of the European Parliament and of the Council (6), as relevant, taking into account the necessity for the coordination of these measures in accordance with Article 30 of that Directive, or the determination of the conditions for resolution pursuant to Article 32 of that Directive. 4. Where the coordinated supervisory response to an emergency situation as referred to in Article 15 is likely to be more efficient by involving the group-level resolution authority, resolution authorities of subsidiaries or resolution authorities of jurisdictions in which significant branches are located, central banks, competent ministries and deposit guarantee schemes, the consolidating supervisor shall consider the involvement of those authorities. 5. Where an emergency situation is restricted to a specific group entity, the situation shall be managed by the member of the college responsible for the supervision of that group entity concerned in liaison with the consolidating supervisor. Article 14 Coordination of the supervisory assessment of an emergency situation 1. For the purposes of Article 19 of Delegated Regulation (EU) 2016/98, the consolidating supervisor shall coordinate the development of a draft coordinated supervisory assessment of the emergency situation, based on its own assessment and the assessment of the members of the college who supervise group entities that are affected or likely to be affected by the emergency situation. 2. The draft coordinated supervisory assessment of the emergency situation shall cover the affected or likely to be affected group entities. The views and assessments of the members of the college responsible for the supervision of those group entities shall be adequately taken into account by the consolidating supervisor. 3. Where the emergency situation is restricted to a specific group entity, the member of the college responsible for the supervision of that group entity shall conduct, in liaison with the consolidating supervisor, the supervisory assessment of the emergency situation. Article 15 Coordination of the supervisory response to an emergency situation 1. For the purposes of Article 20 of Delegated Regulation (EU) 2016/98, the consolidating supervisor shall lead the development of a coordinated supervisory response to the emergency situation with regard to the group and its affected or likely to be affected group entities. The views and assessments of the members of the college responsible for the supervision of these group entities shall be adequately taken into account by the consolidating supervisor. 2. Where the emergency situation is restricted to a specific group entity, the member of the college responsible for the supervision of that group entity shall conduct, in liaison with the consolidating supervisor, the development of the coordinated supervisory response to the emergency situation. 3. The consolidating supervisor and the members of the college shall perform the tasks referred to in paragraphs 1 and 2 without undue delay. 4. The development of the coordinated supervisory assessment of an emergency situation as referred to in Article 14 and the development of the coordinated supervisory response to this emergency situation may be run in parallel. Article 16 Monitoring and update of the coordinated supervisory response to an emergency situation 1. For the purposes of Article 21 of Delegated Regulation (EU) 2016/98, the consolidating supervisor shall coordinate the monitoring of the implementation of the agreed actions set out in the coordinated supervisory response referred to in Article 15. 2. The members of the college responsible for the supervision of the group entities affected or likely to be affected by the emergency situation shall inform the consolidating supervisor of the evolution of the emergency situation and the implementation of the agreed actions related to their respective group entities, as relevant. 3. Any updates on the monitoring of the coordinated supervisory response shall be provided by the consolidating supervisor to the members of the college, including EBA, and shall cover the group and the affected or likely to be affected group entities. 4. The consolidating supervisor and the members of the college responsible for the supervision of the group entities affected or likely to be affected by the emergency situation shall consider the need to update the coordinated supervisory response taking into account the information provided to each other while monitoring its implementation. 5. The requirements set out in paragraphs 1 to 4 shall apply without undue delay. CHAPTER 3 OPERATIONAL FUNCTIONING OF COLLEGES FORMED IN ACCORDANCE WITH ARTICLE 51(3) OF DIRECTIVE 2013/36/EU SECTION 1 Establishment and functioning of colleges Article 17 Establishment and update of the mapping of an institution, establishment of a college, establishment and update of contact lists, and conclusion and amendment of the written coordination and cooperation arrangements For colleges formed in accordance with Article 51(3) of Directive 2013/36/EU, the competent authorities of the home Member State shall establish and update the mapping of an institution, establish a college, establish and update contact lists, and conclude and amend written coordination and cooperation arrangements in accordance with Articles 2 to 5 to the extent appropriate. Article 18 Operational aspects of college meetings and activities 1. The competent authorities of the home Member State shall establish regular cooperation with college members that can take the form of meetings or other activities. 2. The organisation of college meetings and activities, and their objectives shall be communicated by the competent authorities of the home Member State to the members of the college, including EBA. 3. The competent authorities of the home Member State shall clearly establish the objectives of the college meetings. The competent authorities of the home Member State shall ensure that those objectives are reflected in the agenda items of the meetings and shall invite all members of the college to propose additional agenda items. The competent authorities of the home Member State shall take into account any proposals on agenda items made by the members of the college and shall explain, if requested, the reason for not incorporating them. 4. The competent authorities of the home Member State and the members of the college, who are involved in a particular activity or meeting of the college, shall circulate documents and contributions to working documents well in advance to enable all participants in the college to actively contribute to the discussions. SECTION 2 Planning and coordination of supervisory activities in going concern situations Article 19 General framework for the exchange of information between the competent authorities of the home Member State, college members and observers 1. For the purpose of Article 28(3) of Delegated Regulation (EU) 2016/98, the members of the college shall transmit the information to the competent authorities of the home Member State. 2. The competent authorities of the home Member State shall transmit the information referred to in paragraph 1: (a) to the members of the college; (b) to the observers as the competent authorities of the home Member State deem appropriate and in accordance with the terms of their participation in the college. 3. If the competent authorities of the home Member State deem that any information referred to in paragraph 1 is not relevant for a particular member of the college, it shall previously consult that member and provide it with key points of the information to enable that member to determine its actual relevance. 4. When the college is organised in different substructures, the competent authorities of the home Member State shall keep all college members fully informed, in a timely manner, on the actions taken or the measures carried out in different college substructures. 5. The competent authorities of the home Member State and the members of the college shall agree on the means for the exchange of information and shall specify this agreement in the written coordination and cooperation arrangements referred to in Article 5 of Delegated Regulation (EU) 2016/98. Article 20 Establishment and update of the college supervisory examination programme 1. For the purposes of establishing a college supervisory examination programme referred to in Article 99 of Directive 2013/36/EU in accordance with Article 31 of Delegated Regulation (EU) 2016/98, the members of the college shall provide their contribution to the competent authorities of the home Member State. 2. After receiving the contributions from the members of the college, the competent authorities of the home Member State shall prepare a draft college supervisory examination programme. 3. The competent authorities of the home Member State shall circulate the draft college supervisory examination programme to the members of the college inviting them to provide their views on the areas of joint work and indicating the appropriate deadline for the submission of those views. 4. For the purposes of completing the college supervisory examination programme, the competent authorities of the home Member State shall take into account any views and reservations expressed by the members of the college and explain, if necessary, the reasons for not incorporating them. 5. Upon completion, the competent authorities of the home Member State shall communicate the college supervisory examination programme to the members of the college. 6. The college supervisory examination programme shall be updated at least annually or more frequently if deemed necessary as a result of the supervisory review and evaluation process pursuant to Article 97 of Directive 2013/36/EU. 7. The competent authorities of the home Member State shall update the college supervisory examination programme by following the process defined in paragraphs 1 to 5. SECTION 3 Planning and coordination of supervisory activities in preparation for and during emergency situations and final provisions Article 21 Establishment and update of the college framework for emergency situations 1. For the purposes of establishing the college framework for emergency situations, the competent authorities of the home Member State shall prepare a proposal pursuant to Article 32 of Delegated Regulation (EU) 2016/98. 2. The competent authorities of the home Member State shall submit its proposal to the members of the college, inviting them to provide their views and indicating the appropriate deadline for the submission of those views. 3. The competent authorities of the home Member State shall take into account any views and reservations expressed by the members of the college, and explain, if necessary, the reasons for not incorporating them. 4. The competent authorities of the home Member State shall communicate the final version of the college framework for emergency situations to the members of the college. 5. The competent authorities of the home Member State and the members of the college shall consider, at least on an annual basis, the need to update the college framework for emergency situations. 6. The competent authorities of the home Member State and the members of the college shall update the college framework for emergency situations by following the process set out in paragraphs 1 to 4. Article 22 Exchange of information during an emergency situation 1. Where the competent authorities of the home Member State become aware of an emergency situation which affects or is likely to affect the institution, they shall alert EBA and the members of the college without undue delay. 2. Where a member of the college becomes aware of an emergency situation which affects or is likely to affect a branch in its jurisdiction, it shall alert the competent authorities of the home Member State without undue delay. Article 23 Coordination of the supervisory assessment of an emergency situation For the purposes of Article 34 of Delegated Regulation (EU) 2016/98, the competent authorities of the home Member State shall circulate the supervisory assessment of the emergency situation to the members of the college who supervise branches affected or likely to be affected by the emergency situation. Article 24 Coordination and monitoring of the supervisory response to an emergency situation 1. For the purposes of Article 35 of Delegated Regulation (EU) 2016/98, the competent authorities of the home Member State shall develop a coordinated supervisory response to an emergency situation. The views of the members of the college who supervise branches affected or likely to be affected by this emergency situation shall be adequately taken into account by the competent authorities of the home Member State. 2. The competent authorities of the home Member State shall, where relevant, coordinate the monitoring of the implementation of any actions set out in the supervisory response. 3. The members of the college shall inform the competent authorities of the home Member State about the evolution of the emergency situation and the implementation of any agreed actions related to the branches in their jurisdiction. 4. Any updates on the monitoring of the supervisory response shall be provided by the competent authorities of the home Member State to the members of the college, including EBA. 5. The development of the supervisory assessment of an emergency situation as referred to in Article 23 and the development of the supervisory response to this situation may be run in parallel. Article 25 Entry into force This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 176, 27.6.2013, p. 338. (2) Commission Implementing Regulation (EU) No 680/2014 of 16 April 2014 laying down implementing technical standards with regard to supervisory reporting of institutions according to Regulation (EU) No 575/2013 of the European Parliament and of the Council (OJ L 191, 28.6.2014, p. 1). (3) Regulation (EU) No 1093/2010 of the European Parliament and of the Council of 24 November 2010 establishing a European Supervisory Authority (European Banking Authority), amending Decision No 716/2009/EC and repealing Commission Decision 2009/78/EC (OJ L 331, 15.12.2010, p. 1). (4) Commission Delegated Regulation (EU) 2016/98 of 16 October 2015 supplementing Directive 2013/36/EU of the European Parliament and of the Council with regard to regulatory technical standards for specifying the general conditions for the functioning of colleges of supervisors (see page 2 of this Official Journal). (5) Commission Implementing Regulation (EU) 2016/100 of 16 October 2015 laying down implementing technical standards specifying the joint decision process with regard to the application for certain prudential permissions pursuant to Regulation (EU) No 575/2013 of the European Parliament and of the Council (see page 45 of this Official Journal). (6) Directive 2014/59/EU of the European Parliament and of the Council of 15 May 2014 establishing a framework for the recovery and resolution of credit institutions and investment firms and amending Council Directive 82/891/EEC, and Directives 2001/24/EC, 2002/47/EC, 2004/25/EC, 2005/56/EC, 2007/36/EC, 2011/35/EU, 2012/30/EU and 2013/36/EU, and Regulations (EU) No 1093/2010 and (EU) No 648/2012, of the European Parliament and of the Council (OJ L 173, 12.6.2014, p. 190). ANNEX I Mapping template EU parent institution / EU parent financial holding company / EU parent mixed financial holding company / institution Total amount of assets and off-balance sheet items (in million euros) Is it identified as global systemically important institution (G-SII) or other systemically important institution (O-SII)? Has a waiver been granted pursuant to Article 7 or 10 of Regulation (EU) No 575/2013 (waivers from capital requirements)? (Y/N) Has a waiver been granted pursuant to Article 8 or 10 of Regulation (EU) No 575/2013 (waivers from liquidity requirements)? (Y/N) Institutions authorised in a Member State / Financial sector entities authorised in a Member State Is the institution / financial sector entity important for the group? (Y/N) Is the institution / financial sector entity important for the Member State in which it is authorised? (Y/N) Total amount of assets and off-balance sheet items of the institution / financial sector entity (in million euros) Criteria used for determining the importance for the Member State, as applicable Criteria used for determining the importance for the group, as applicable Has a waiver been granted pursuant to Article 7 or Article 10 of Regulation (EU) No 575/2013 (waivers from capital requirements)? (Y/N) Competent authority / Other authority Member State Institution / Financial sector entity Legal Identifier Code, where such a code exists (pre-Legal Entity Identifiers or Global Legal Entity Identifier System) Is the institution / financial sector entity identified as O-SII? Immediate parent of the institution / financial sector entity Legal Identifier Code, where such a code exists (pre-Legal Entity Identifiers or Global Legal Entity Identifier System) Is the immediate parent identified as O-SII? Resolution college: Member and observers countries: Member and observers authorities: Crisis Management Group (CMG): Member countries: Member authorities: Name of the consolidating supervisor or competent authority of the home Member State: Address of the consolidating supervisor or competent authority of the home Member State: Contact person (name, email address, phone number) of the consolidating supervisor or competent authority of the home Member State: Has a waiver been granted pursuant to Article 8 or Article 10 of Regulation (EU) No 575/2013 (waivers from liquidity requirements)? (Y/N) Is the relevant authority a member or an observer of the college? If yes and part of a specific-college substructure, please specify. Branches established in a Member State Is the branch important for the group? (Y/N) Criteria used for determining the importance, as applicable Is the branch important for the Member State as pursuant to Article 51 of Directive 2013/36/EU? (Y/N) Is the relevant authority a member or an observer of the college? If yes and part of a specific-college substructure, please specify. Competent authority / Other authority Member State Branch Institution under which the branch is established Legal Identifier Code of the institution under which the branch is established, where such a code exists (pre-Legal Entity Identifiers or Global Legal Entity Identifier System) Is the institution under which the branch is established identified as O-SII? (Y/N) Institutions authorised and branches established in a third country Is the institution / branch important for the group? (Y/N) Criteria used for determining the importance, as applicable Are the confidentiality and professional secrecy requirements applicable to the third country supervisory authority assessed as equivalent by all college members? (Y/N) Is the third country supervisory authority an observer of the college? If yes and part of a specific college substructure, please specify. Third country supervisory authority Third country Institution / branch Legal Identifier Code of the institution, where such a code exists (pre-Legal Entity Identifiers or Global Legal Entity Identifier System) Immediate parent of the institution Legal Identifier Code of the immediate parent, where such a code exists(pre-Legal Entity Identifiers or Global Legal Entity Identifier System) Is there another non-European college structure? (Y/N) (if yes, please specify the name of the college and hosting supervisor): Member countries: Member authorities: Name of college ANNEX II Template on written coordination and cooperation arrangements of the supervisory college established for the <XY> Group/<A> Institution